Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered. Claims 1-9, and 22-24 are pending in the application. Claims 10-21 are cancelled.
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments regarding aerobically digesting at least the digestate concentrate downstream from the forward osmosis, see modified rejections below. Murkute teaches in various embodiments the bioreactor can be operated as a sequencing batch reactor wherein aerobic, anoxic, or anaerobic processes can be achieved sequentially and cyclically in one or more tanks ([0047]), in example embodiments forward osmosis is in the aerobic reactor, which would aerobically digest the digestate after forward osmosis, or in a different embodiment of Figure 4, the concentrated digestate is returned at least in part to the aerobic reactor after forward osmosis (3502 splits into return activated sludge and waste activated sludge, return activated sludge returns to the aerobic reactor to aerobically digest digestate concentrate downstream from the forward osmosis.) 
Alternatively, Yasuhiro teaches water treatment and concentrating organic matter by forward osmosis ([0013]), in the water treatment system of Figure 4, concentrated water 25 from forward aerobically digesting at least digestate concentrate downstream from the forward osmosis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 


Claims 1-9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Herron (2012/0174639), in view of Yangyu (Nutrients recovery of source separated urine by forward osmosis and a pilot scale resources-oriented sanitation system), in view of Murkute (US PG Pub 2015/0360983) with evidence from Lenntech (Micro filtration and ultra-filtration), alternatively in view of Yasuhiro (JP 2014/061487).
With respect to claim 1, Herron teaches a method of concentrating digestate from a biomass digester (concentration of a wastewater stream from anaerobic digestion, from a food waste digester, producing a residual wastewater stream ([0007-0008]), the method comprising: 5filtering solid matter from the digestate to produce a filtered digestate (a coarse filtering stage which may include a screening operation to produce a filtered residual wastewater stream [0008, 0014]), and performing forward osmosis with a draw solution and the filtered digestate as a feed solution (diverting the residual wastewater stream to one side of a forward osmosis membrane, with a saturated salt brine stream on the other side of the membrane and osmotically pull water across  providing a fertilizer stream and a diluted brine stream [0008, 0014]), to produce from the filtered digestate and the draw solution, a digestate concentrate (the fertilizer stream). Herron teaches the wastewater stream having a first amount of ammonia (nutrients and salts in the wastewater, salts include materials such as ammonia, paragraphs [0027], [0032], further ammonia is a known component in biological wastewater), an acid addition treatment may be provided by acidification to only the brine (draw solution).
 since the rejection rate is less than 100 percent, the second amount of ammonia in the concentrate after the FO process would be less than the first amount of ammonia in the digestate/feed stream before the FO process; 4.Concentration effect using synthetic and real urine). Additionally even if not inherent it would be obvious as Herron teaches in an embodiment ammonium can be retained in the wastewater stream (digesate) with minimal acid addition by performing the acidification only on the brine implying the movement of ammonia/ammonium into the draw solution. Therefor it would be obvious that a portion of the ammonia in the digestate stream moves into the draw solution, leading to less ammonia in the concentrate than in the digestate.
Additional limitation: a particle size of about 1 µm to about 80 µm.  Herron teaches a coarse filtering stage which may include a screening operation to produce a filtered residual wastewater stream ([0008, 0014]), for example 200-400 micron screening, or screens down to 100 microns ([0037]). Murkute teaches microporous membrane filtration may include one or more of the following: microfiltration, and ultrafiltration that can be performed hydraulically before, after, or in parallel with the forward-osmosis step ([0122]), and selecting an appropriate membrane usually involves choosing a membrane that exhibits high rejection of suspended solids as well as various organic and/or inorganic compounds while allowing a high flux (throughput) of water through the membrane at a high or low hydraulic pressure driving force ([0124-0126]). Lenntech teaches microfilters have a pore size of 0.1 – 10 µm, providing a digestate with a particle size of about 1 µm to about 80 µm.
a particle size of about 1 µm to about 80 µm), as according to Murkute, a hybrid membrane bioreactor comprising osmotic (semipermeable) and porous (microfiltration or ultrafiltration) membranes can allow more efficient removal of nitrogen and phosphorus compounds from wastewater ([0021]).
Applicant amended to require aerobically digesting at least the digestate concentrate downstream from the forward osmosis. Murkute teaches treating wastewater and production of nutrients from wastewater ([0045]), in various embodiments a bioreactor can be operated as a sequencing batch reactor wherein aerobic, anoxic, or anaerobic processes can be achieved sequentially and cyclically in one or more tanks ([0047]), anaerobic digestion and forward osmosis (figure 4), aerobic reactors may oxidize organic carbon and hydrogen, removing the carbonaceous oxygen demand, in various embodiments with or without oxidizing nitrogen ([0136]), in example embodiments forward osmosis is in the aerobic reactor, which would aerobically digest the digestate after forward osmosis, or in a different embodiment of Figure 4, the concentrated digestate is returned at least in part to the aerobic reactor after forward osmosis (3502 splits into return activated sludge and waste activated sludge, return activated sludge returns to the aerobic reactor to aerobically digeste digestate concentrate downstream from the forward osmosis.) 
Alternatively, Yasuhio teaches water treatment and concentrating organic matter by forward osmosis ([0013]), in the water treatment system of Figure 4, concentrated water 25 from forward osmosis membrane device 1 is supplied to anaerobic treatment, anaerobic treated water 27 with high ammonia concentration from digestion of organic matter is introduced to aerobic tank 17 where aerobically digesting at least the digestate concentrate downstream from the forward osmosis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the taught combination above to incorporate aerobic digestion, downstream of forward osmosis, as described by Murkute or Yasuhiro in order to reduce the amounts of undigested cellular material and remove carbonaceous oxygen demand, with or without oxidizing nitrogen (Murkute [0136]), and to provide more efficient and compact biological treatment (Yasuhiro [0016]). 
With respect to claim 2, the method of claim 1 is taught above, Herron teaches the draw solution has a third amount of ammonia and the third amount of ammonia is less than the first amount of ammonia (the draw loop comprises a recycle stream such that the draw loop solution would be expected to comprise an ammonia content, however the ammonia may be largely retained within the filtered waste water rather than passing through the forward osmosis membrane into the draw loop solution, as such the amount of ammonia within the draw solution (third amount) is expected to be less than the first amount of ammonia in the wastewater stream; figure 1; paragraphs [0014, 0032]).
 With respect to claim 3, the method of claim 1 is taught above, Herron teaches 15 the draw solution has a pH that is lower than a pH of the filtered digestate (an acid addition treatment may be provided by acidification to only the brine (draw solution), acidification of the brine would provide a draw solution having a pH which is a lower than a pH of the filtered digestate, [0038]). It would have been obvious to one of ordinary skill in the art to modify the method of the first embodiment of Herron to provide the draw solution with a pH that is lower than a pH of the filtered digestate, in order to retain ammonium in the feed stream with minimal acid addition ([0038]).
With respect to claim 4, the method of claim 1 is taught above, Herron teaches the wastewater stream (filtered digestate) has a pH of ~8 ([0038]), the (filtered) digestate may be subjected to an  5.Influenec of pH on nutrients rejection). Further, where Yangyu teaches that the pH of the combined solution in the forward osmosis process may range from 5-9, with increased nitrogen permeability at pH 5 (Yangyu; 5.Influenec of pH on nutrients rejection), and Herron teaches a feed solution having a pH of 8 (Herron; paragraph [0032)), an optimal pH of the draw solution would be 5 or less to increase nitrogen permeability, resulting in a difference in pH of at least 3 or greater; 5.Influenec of pH on nutrients rejection). It would have been obvious to one of ordinary skill in the art to modify the method of Herron to provide a difference between the pH of the filtered digestate and the pH of the draw solution of from about 2 to about 6, in order adjust the permeability of the membrane to allow a greater amount of ammonia molecules to pass therethrough (Yangyu, 5.Influenec of pH on nutrients rejection).
With respect to claim 5, the method of claim 1 is taught above, Yangyu teaches at pH 7 and lower, nitrogen mainly exists in the form of ammonium ions NH4+, but when the pH of the forward osmosis solution is raised, the nitrogen exists as NH3, and nitrogen passage through the membrane is increased at higher pH because of higher ammonia permeability through the membrane 5.Influenec of pH on nutrients rejection). It would have been obvious to one of ordinary skill in the art at the time of Introduction, 5.Influenec of pH on nutrients rejection) the forward osmosis is performed using a membrane having a permeability to ammonia greater than a permeability to ammonium ions.
With respect to claim 6, the method of claim 5 is taught above, Herron teaches the membrane includes a cellulose ester ([0056]). 
With respect to claim 7, the method of claim 1 is taught above. Murkute teaches treating wastewater and production of nutrients from wastewater ([0045]), the system comprising anaerobic digestion and forward osmoisis (figure 4), and may include an aerobic reactor, which may oxidize organic carbon and hydrogen, removing the carbonaceous oxygen demand (cellular material), in various embodiments with or without oxidizing nitrogen ([0136]), aerobically digesting one or more of the digestate or the filtered digestate to reduce the amounts of undigested cellular material.  It would have been obvious to one of ordinary skill in the art to modify the method of Herron by aerobically digesting one or more of the digestate, to reduce the amounts of undigested cellular material, as taught by Murkute, in order to remove carbonaceous biochemical oxygen demand ([0136]).
With respect to claim 8, the method of claim 1 is taught above, Murkute teaches a hydraulic retention time of between 1 hour and 12 hours, preferably between about 3 hours and 6 hours ([0087-0090]), the aerobic digesting is performed for less than 48 hours.  
With respect to claim 9, the method of claim 1 is taught above, Herron teaches a solution includes an acid selected from acetic acid, citric acid, phosphoric acid, sulfuric acid, and combinations thereof (the filtered stream is subjected to acidification by acid addition (solution), the acids may include acetic acid, citric acid, phosphoric acid and sulfuric acid (figure 1, [0008, 0038]), Herron does not teach the draw solution includes an acid selected from acetic acid, citric acid, hydrochloric acid, maleic acid, nitric acid, phosphoric acid, sulfuric acid, and combinations thereof. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Herron, to provide a draw solution including an acid, as taught in the alternate embodiment of Herron, in order to retain ammonium in the feed stream with minimal acid addition (Herron, paragraph [0038]).
With respect to claim 22, the method of claim 1 is taught above. Herron further teaches a forward osmosis membrane that permits water and neutral nitrogen species to cross therethrough and does not permit charged nitrogen ion species to cross therethrough (Herron further teaches ionic species are primarily prevented from passing through the semi-permeable membrane by their ionic charge ([0032]).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Herron (2012/0174639), in view of Yangyu (Nutrients recovery of source separated urine by forward osmosis and a pilot scale resources-oriented sanitation system), in view of Murkute (US PG Pub 2015/0360983) with evidence from Lenntech (Micro filtration and ultra-filtration) alternatively in view of Yasuhiro (JP 2014/061487), in view of Yin (US PG Pub 2018/0170775).
With respect to claim 23, the method of claim 1 is taught above. Herron and Markute teach digesters with ammonia, but do don’t teach the specific content of nitrogen in the digestate.
Yin teaches treating ammonia containing water (abstract), raw wastewater from fertilizer production or agricultural sources, municipal wastewater, mine wastewater, and water containing ammonia after having undergone other water treatments, including filtrations, one or both of settlement and microfiltration to remove solids, or other processes known to one of skill in the art [0073], for example wastewater from and anaerobic digester, and that wastewater from a digester the filtered digestate as the feed solution would have a nitrogen content of about 0.1% to about 0.8%.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Herron (2012/0174639), in view of Yangyu (Nutrients recovery of source separated urine by forward osmosis and a pilot scale resources-oriented sanitation system), in view of Murkute (US PG Pub 2015/0360983) with evidence from Lenntech (Micro filtration and ultra-filtration), alternatively in view of Yasuhiro (JP 2014/061487), in view of Barak (US PG Pub 2015/0308001).
With respect to claim 24, the method of claim 1 is taught above. Herron teaches the predominant salt in the case of food waste digestate is ammonium bicarbonate ([0029]), and the draw solution is brine ([0043]), providing a concentration of bicarbonate anions in the feed solutions greater than a concentration of bicarbonate anions in the draw solution. The above combination fails to teach bicarbonate ions in the feed solution move to the draw solution during forward osmosis.
Barak teaches methods to recover nitrogen from digestate using monovalent-selective exchange membranes to concentrate ammonium ions and to selectively discriminate against multivalent ions (abstract), and some embodiments use monovalent-selective anion exchange membranes wherein bicarbonate ions and other monovalent anions selectively pass through the monovalent-selective anion exchange membranes (claim 20) bicarbonate ions in the feed solution move to the draw solution during forward osmosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a monovalent-selective exchange membrane as in Barak, into the combined method of Herron and Murkute as these membranes may enhance energy efficiencies by reducing, or even substantially eliminating, the transfer of low-value multivalent anions, such as sulfate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/              Examiner, Art Unit 1777                                                                                                                                                                                          

		/BRADLEY R SPIES/                                           Primary Examiner, Art Unit 1777